19-22721-rdd        Doc 58      Filed 11/26/19       Entered 11/26/19 11:32:17    Main Document
                                                    Pg 1 of 1


KIRBY AISNER & CURLEY LLP                                         Hearing Date: December 16, 2019
Attorneys for the Debtor                                          Hearing Time: 10:00 a.m.
700 Post Road, Ste. 237
Scarsdale, New York 10583
(914) 401-9500
Erica R. Aisner, Esq.
UNITED STATES BANKRUPTCY
COURT SOUTHERN DISTRICT OF
NEW YORK
------------------------------------------------------------X
In re:
                                                                 Chapter 11
HAMPSTEAD GLOBAL, LLC,
                                                                 Case No. 19-22721 (RDD)
                                             Debtor
------------------------------------------------------------X

                                   NOTICE OF ADJOURNMENT

        PLEASE TAKE NOTICE, that the following matters have been adjourned from

October 7, 2019 to December 16, 2019 at 10:00 a.m. at the United States Bankruptcy Court,

S.D.N.Y., 300 Quarropas Street, Room 118, White Plains, New York 10601:

        1. Motion for an Order (I) Dismissing Chapter 11 Case or Converting Chapter 11
           Case to Chapter 7; (I) Compelling Assumption or Rejection of Executory
           contracts; and/or (III) Modifying the Automatic Stay filed by Jay Teitelbaum,
           Esq. on behalf of Stacks Bowers Galleries;

        2. Motion to Extend Exclusivity Period filed by Dawn Kirby, Esq. on behalf of
           Hampstead Global LLC;

        3. Motion for Sanctions for Violation of Automatic Stay against Stacks-Bowers
           Numismatics LLC filed by Charles Higgs, Esq. on behalf Hampstead Global
           LLC;

        4. Pre-Trial Conference in related Adversary Proceeding 19-08282 (rdd).

Dated: Scarsdale, New York
       November 26, 2019                                KIRBY AISNER & CURLEY LLP
                                                        Attorneys for the Debtor
                                                        700 Post Road, Suite 237
                                                        Scarsdale, New York 10583
                                                        (914) 401-9500

                                                        By: /s/ Dawn Kirby
                                                              Dawn Kirby, Esq.
To: All parties receiving ECF Notifications
